Citation Nr: 1112247	
Decision Date: 03/28/11    Archive Date: 04/06/11

DOCKET NO.  94-04 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin disorder involving the scrotum, groin, anus and buttocks.

2.  Entitlement to an evaluation in excess of 10 percent for patellar bursitis and synovitis of the left knee.

3.  Entitlement to a compensable evaluation for hemorrhoids.

4.  Entitlement to a compensable evaluation for ingrown toenail of the great toe, right foot.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran had active military service from July 1971 to April 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 1992 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before a Veterans Law Judge (VLJ) in a hearing at the RO in February 1994.  

In February 1995, the Board remanded the case for additional development.  In November 1999, the Board issued a decision denying service connection for right and left shoulder disorders, a psychiatric disorder, a scrotal abscess, a right knee disorder, and a skin disorder of the scrotum, groin, anus and buttocks.  The Board remanded the issues of evaluation of service-connected left knee disorder, hemorrhoids, and ingrown right great toenail for further development.  

The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  Order dated in February 2001 vacated the Board's decision that denied the service connection claims and remanded those issues to the Board.  In May 2002, the Board again remanded the case for further development.  
 
In September 2005, the Board issued a decision that denied service connection for a right shoulder disorder, right knee disorder, and skin disorder involving the scrotum, groin, anus, and buttocks.  The Board denied increased ratings for service-connected left knee disability, hemorrhoids, and ingrown toenail of the right great toe.  The Board also remanded the issues of entitlement to service connection for left shoulder disorder, scrotal abscess, and psychiatric disorder for further development.  

The Veteran once again appealed the Board's decision to the Court.

In December 2007, the Court issued an Order granting a Joint Motion to vacate so much of the Board's September 2005 decision as pertained to service connection for skin disorder involving the scrotum, groin, anus and buttocks; evaluation of the service-connected left knee disability; evaluation of the service-connected hemorrhoids; and, evaluation of the service-connected ingrown toenail of the right great toe.  The Board's denial of service connection for right shoulder disorder and right knee disorder was affirmed by the Court.

In May 2008, the Board denied entitlement to service connection for a left shoulder disorder, a psychiatric disorder, and a scrotal abscess.  The Veteran did not appeal this decision and these issues are no longer for consideration.  The Board remanded the issues of entitlement to service connection for a skin disorder involving the scrotum, groin, anus and buttocks; and entitlement to increased ratings for left knee disability, hemorrhoids, and ingrown toenail of the great toe, right foot.  These are the only issues currently pending before the Board.  

The Board notes that the VLJ who conducted the February 1994 travel board hearing has retired.  In December 2010, the Board notified the Veteran that the VLJ was no longer employed by the Board and although a decision could be made on the record, he also could have an opportunity to testify at another hearing.  In January 2011, the Veteran responded indicating both that he wanted a videoconference hearing at the local RO and that he did not wish to appear at a hearing and that the case should be considered on the evidence of record.  He further noted that he was incarcerated and had no freedom of movement to travel.  Given the Veteran's statement that he is unable to travel and the fact that he has already had an opportunity to testify at a hearing before a VLJ, the Board does not find a pending hearing request.  


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has a current skin disorder involving the scrotum, groin, anus and buttocks that began during or is otherwise related to active military service.  

2.  The Veteran's left knee disability is not manifested by flexion limited to 30 degrees or extension limited to 15 degrees; and there is no objective evidence of recurrent subluxation or lateral instability.

3.  The Veteran's hemorrhoids are not large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  

4.  The disability picture associated with the Veteran's ingrown toenail of the great toe, right foot, does not more nearly approximate a moderate foot injury.  


CONCLUSIONS OF LAW

1.  A skin disorder involving the scrotum, groin, anus and buttocks was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).  

2.  The criteria for an evaluation greater than 10 percent for patellar bursitis and synovitis of the left knee are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5019, 5020, 5257, 5260, 5261 (2010).

3.  The criteria for a compensable evaluation for hemorrhoids are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A ; 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.114, Diagnostic Code 7336 (2010).

4.  The criteria for a compensable evaluation for an ingrown toenail of the great toe, right foot, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 U.S.C.A. §§ 3.159, 4.3, 4.7, 4.20, 4.71a, Diagnostic Code 5284 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  The Board notes that the "fourth element" of the notice requirement, requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim, was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 2009).  Thus, any error related to this element is harmless. 

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case or supplemental statement of the case.  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

The rating decision on appeal was issued prior to the enactment of the VCAA.  Notwithstanding, in August 2002, the RO sent the Veteran a letter advising him of the information and evidence needed to substantiate a claim of entitlement to service connection for a skin disorder.  This letter also provided information regarding the evidence VA would obtain and of the evidence the Veteran was responsible for providing.  In June 2008 and June 2009 correspondence, the Veteran was advised of the information and evidence needed to substantiate a claim for increase; and of his and VA's respective obligations with regard to obtaining evidence.  These letters also provided notice how disability ratings and effective dates are determined.  The Veteran has been advised of applicable rating criteria throughout the appeal period.  The claims on appeal were readjudicated in the November 2009 supplemental statement of the case.
 
Under the VCAA, VA also has a duty to assist the Veteran in the development of a claim.  This includes assisting with procuring service records and relevant treatment records, and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As previously noted, the Veteran is currently incarcerated.  Notwithstanding, VA's duty to assist incarcerated veterans requires it to tailor its assistance to meet the peculiar circumstances of confinement, as such individuals are entitled to the same care and consideration given to their fellow veterans.  Bolton v. Brown, 8 Vet. App. 185 (1995); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

The claims file contains VA medical records and medical records received from various institutions within the Florida Department of Corrections (DOC) system.  The claims file contains a November 2009 response from the Social Security Administration (SSA) indicating that requested medical records were destroyed.  The Veteran was notified of this by letter dated in November 2009.  A January 2010 VA memorandum indicates that SSA records were unavailable.  On review, however, it appears that SSA records were received in November 1997 and are contained in the claims file.  The Veteran has not identified additional relevant records that need to be obtained and in November 2009, indicated that he had no other information or evidence to submit.

The December 2007 Joint Motion noted that the case was remanded in May 2002 for VA medical examinations, but that these were not accomplished.  The Joint Motion noted that the Board had not addressed pertinent manual provisions and that additional remand was necessary to allow VA to explain why an examination was not feasible in light of the referenced provisions.  Consequently, in May 2008, the Board remanded the case so that the RO could coordinate with the VA medical center (VAMC) and the Florida DOC to schedule the Veteran for medical examinations of the skin, knee, feet, and anus/rectum.  If it was not feasible to obtain the requested examinations, the reasons therefore were to be fully documented.  

The referenced manual provision, found at M21-1MR, Part III, Subpart iv, 3.A.11.d, states as follows:  

Because some State laws restrict the movement of and access to prison inmates, it may not be possible for an incarcerated veteran to be examined at a VA medical facility or for Veterans Health Administration (VHA) personnel to perform the examination at the prison.  

When an examination of an incarcerated veteran is required, the RO and/or the local VHA Medical Examination Coordinator should confer with prison authorities to determine whether the veteran should be 

- escorted to a VA medical facility for examination by VHA personnel, or 
- examined at the prison by
o VHA personnel
o prison medical providers at VA expense, or
o fee-basis providers contracted by VHA.  

Note to this provision indicates that if a problem cannot be resolved at the local level, C&P Service Program Review Staff should be contacted.  

On review, the requested examinations were not accomplished.  In the October 2010 informal hearing presentation, the representative argued that the Board had not complied with the May 2008 remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).  The Board observes that it is substantial compliance with remand orders that is required in order to meet the obligations of Stegall.  Dyment v. West, 13 Vet. App. 141 (1999).  In determining whether there has been substantial compliance with the remand instructions, the Board finds it necessary to discuss all efforts made to obtain examinations over the course of this lengthy appeal.

In April 1992, the RO requested a VA examination.  Thereafter, the Compensation & Pension (C&P) clerk at the VAMC sent the request to Union Correctional Institution.  Limited information, essentially consultation reports and outpatient treatment records, were subsequently received.  VA examinations were scheduled in November 1995 but were canceled.  The Veteran indicated that he was unable to be present at the examinations because he had been incarcerated since June 1995.  Examinations scheduled for November 1996, December 1996, and January 1997 were all canceled.  The January 1997 cancellation indicates that they did not have a doctor who was willing to go to the institution.  

In July 1999, the Veteran asked if the Secretary could seek the assistance of the 
U. S. Marshalls under habeas corpus for temporary custody to transport him to the VA hospital for a VA examination.  In December 1999, the Veteran requested that the VA procure a non prejudiced fee-basis physician from the Florida DOC that was an "expert certified licensed medical doctor tailored for veteran's specific claims for increase of service connected compensation."  A December 1999 statement from the C&P Office at the local VAMC indicates that they did not have physicians who were able to travel to the outlying prisons.  It was further noted that they had made several attempts to have prisoners in that region of the Florida Corrections System examined utilizing existing physicians at the facility.  The physician over that region said that they would not assist with examinations for inmates who had filed a claim for disability.  

VA examinations were again requested in May 2004.  A computer print-out from the VAMC includes the following notation: "We have for the last year been informed by the Florida [DOC] that they will require that we pay their physicians or guards and transportation for them to facilitate an exam at their facility or at our[s] if they bring the veteran in.  VA has not authority for such."  By letter dated in June 2004, the RO informed the Veteran of this policy, and also informed him that it was necessary for him to make arrangements for an examination.  

In response to the May 2008 remand, examinations were again requested.  Examination results dated October 23, 2009 state as follows:

"The NF/SG VA C&P Service can not conduct exams of incarcerated vets given local VA policy NF/SG VHA Memo 136-20: "mechanical restraints must be removed from the forensic patient upon entry into the facility" in the setting of the Florida Department of Corrections policies (1) mechanical restraints on an incarcerated individual must remain in place (2) officers do carry weapons and must remain with the incarcerated individual during exam."  

On October 30, 2009, an RO employee contacted the Medical Director, C&P Service at the North Florida/South Georgia Veterans Health Service.  The instruction guidelines found in the manual were provided for review.  Response to the telephone and email inquiry attached NF/SG VHS Memo 136-20, which was discussed above.  It was also noted that in 2006, she requested assistance from VA Central Office regarding C&P examinations for incarcerated veterans but received no response.  She referenced an attached VHA Directive 2008-005 which discussed the need for training and certification for all clinicians performing C&P examinations and stated that utilizing prison medical providers to conduct C&P examinations was not a viable option.  Finally, she indicated that C&P Service does not employ a fee-examiner who was willing to examine an incarcerated Veteran outside a VA facility and that sending C&P staff examiners to a prison to conduct C&P examinations was not within their scope of practice.  

As set forth, extensive efforts have been made over the years to examine the Veteran.  The Board acknowledges that additional assistance was not received from VA Central Office as apparently requested in 2006.  Notwithstanding, the options noted in the manual have been considered and the reasons why they cannot be accomplished have been explained in detail.  The Board notes that the Veteran recently advised of an address change, but it appears that he remains within the Florida DOC system.  The Board acknowledges the Joint Motion, the referenced manual provisions, and relevant case law.  Under the circumstances of this case, however, it appears that all avenues for obtaining an examination for VA purposes have been exhausted.  Consequently, the Board finds sufficient compliance with the May 2008 remand directives and declines to remand for further attempts at examination.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Analysis

Service connection

The Veteran claims entitlement to service connection for a skin disorder involving the scrotum, groin, anus and buttocks, which he asserts was incurred during military service.  In the August 2007 Appellant's Brief, the attorney argued that service records show the Veteran started experiencing a skin disorder during service.  Specifically, the brief cites to service treatment records dated in April 1974 documenting complaints of "rectal itching" and "itching all over".  The brief further argues that it is logical that a person whose disabilities include hemorrhoids and a scrotal abscess would also be experiencing a skin disorder around his groin, scrotum, anus and buttocks.  

In May 2008, the Board denied entitlement to service connection for a scrotal abscess.  Thus, this issue is not for consideration.  

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  Id. Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  Id.

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection or service-connected aggravation for a present disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

The requirement for a current disability is satisfied when a claimant has a disability either at the time a claim for VA compensation is filed, or at any time during the pendency of that claim.  A claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service treatment records show that on examination for enlistment in July 1971, the Veteran's skin, genitourinary system, and anus and rectum were listed as normal.  In October 1972, the Veteran was treated for a right scrotal abscess versus infected cyst.  In May 1973, the Veteran was treated for a cyst of the left scrotum.  On April 4, 1974, the Veteran was seen with complaints of diarrhea and rectal itching.  Impression was gastroenteritis and hemorrhoidal tags.  On the April 9, 1974 separation examination, the Veteran's skin was again reported as normal.  On the associated report of medical history, the Veteran answered "no" to the question "have you ever had or have you now" skin diseases.  Treatment note date stamped both April 9, 1974 and April 29, 1974 indicates the Veteran was complaining of itching all over.  No objective findings were noted.  

The Veteran underwent a VA examination in August 1974.  He did not report complaints related to his skin and no skin abnormalities were noted.  A skin disorder was also not noted on VA examination in June 1975.  

Records from Ohio State University (OSU) Hospital dated in 1976 reflect treatment for folliculitis of the groin.  

On VA examination in May 1976, the Veteran complained of breaking out in his pubic area, with enlarged lymph nodes on occasion.  On examination, there was folliculitis.  Subsequent medical records reflect treatment for folliculitis, including in the gluteal fold.  VA medical records dated in June 1976 reflect that the Veteran was seen for psychiatric complaints.  On systems review, the Veteran reported that he had lumps or masses in the groin area and itching between the legs and rectal area.  Physical examination revealed mild vessiculitis accumulating in the pubic area.  

Medical records dated in September 1976 from OSU note the Veteran wanted to place in his medical records that he still had problems with furuncles.  Physical examination showed a papular rash on the left side of the scrotum.  

VA hospital summary dated in September 1979 indicates that the Veteran was hospitalized for hemorrhoids and low back pain.  At that time, the skin was reported as normal.  There was a palpable node in the right inguinal area.  

VA record dated in February 1980 documents complaints of pain and swelling in the gluteal fold for 4 days.  Assessment was folliculitis.  A May 1981 VA outpatient treatment record indicates the Veteran reported an abscess over the suprapubic area for over 1 week.  He stated he produces abscesses frequently.  Assessment was furunculosis of the pubis.  

In an October 1981 statement, the Veteran reported ongoing problems with a cyst and swelling around the groin area.  

Medical records from the Madison Correctional Facility and the Union Correctional Institution reflect the following.  A January 1990 examination report indicated that the skin was normal but noted a history of a pilonidal cyst in 1986.  An October 1990 record showed that the Veteran had cysts in the groin area.  A March 1991 record noted symptoms including blisters on the right buttock.  Assessment included cellulitis of the right buttock.  A small cyst on the buttock was noted on a September 1991 medical record.  On a January 1992 report of medical history, the Veteran noted a history of tumors, growths, or cysts.  The summary of abnormalities on the January 1992 physical examination report included a history of pilonidal cyst in 1986.  

Florida DOC records dated from 1990 through 1993 reflect the following treatment: cyst on the buttock (February and May 1990); boil on the buttock (October 1990); cyst in the groin (October 1990); and complaints of scrotal and genital pain (December 1992).  A history of pilonidal cysts in 1986 was frequently documented.  

At the Veteran's February 1994 travel board hearing, the Veteran stated that he had problems with cysts during service and had a great deal of treatment for these problems since service.  He related these problems to an in-service case of gonorrhea that resulted in swelling under the scrotum area, along the anal tract and the buttocks, in between his legs, and around the penis area with cysts and boils in the hair follicles.  

Correctional facility records show the Veteran was treated for jock itch in June 1996 and rash on the groin assessed as jock itch in August 1996.  Skin was within normal limits in November 1996.  

In a February 2004 statement, the Veteran reported that from 1997 to 2003 he had been self-treating his skin disorder and that the condition existed year-round.  

Correctional facility records dated from approximately 2003 through August 2009 do not show significant complaints or treatment related to any skin disorder of the scrotum, groin, anus and buttocks.  

On review, there is no evidence of a chronic skin disorder of the scrotum, groin, anus and buttocks during service.  In making this determination, the Board has considered the service treatment records documenting complaints of "rectal itching" and "itching all over".  The rectal itching complaints appear to be related to diarrhea and already service-connected hemorrhoids.  No objective findings were noted related to the complaints of all over itching.  Any cysts or boils noted during service appear to have been acute and transitory.  

The Board acknowledges the Veteran's contentions that a skin disorder began during service and continues to date.  The Veteran is competent to report having rash, bumps, and/or itching of the skin.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (appellant competent to testify regarding symptoms capable of lay observation); McCartt v. West, 12 Vet. App. 164, 167-68 (1999).  The Veteran's reports of in-service onset and continuity of symptomatology, however, are not supported by objective evidence of record.  That is, his skin was reported as normal at separation and he specifically denied having any skin diseases.  Additionally, the Veteran underwent VA examinations shortly following discharge and skin problems were not noted.  Thus, his reports are not considered credible.  

There is also no competent evidence establishing that the Veteran has a current skin disorder of the scrotum, groin, anus and buttocks that is related to his active military service or complaints therein.  Again, the Board has considered the Veteran's contentions, but notes that he is not competent to provide a medical opinion addressing the etiology of his variously diagnosed skin disorders.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.  

Increased evaluations

The Veteran contends that the evaluations currently assigned for left knee disability, hemorrhoids, and right great toe disability do not adequately reflect the severity of such disabilities.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2010); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, in Hart v. Mansfield, 21 Vet. App. 505 (2007),  the Court held that staged ratings are appropriate for an increased rating claim that is not on appeal from the assignment of an initial rating when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The Court has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  See 38 C.F.R. § 4.40.

	Left knee disability

In November 1974, the RO granted entitlement to service connection for patellar bursitis and synovitis, left knee and assigned a 10 percent evaluation pursuant to Diagnostic Codes 5020-5257 from April 17, 1974.  Effective March 1, 1977, the evaluation was reduced to 0 percent.  In February 1982, the evaluation was increased to 10 percent from May 12, 1981.  

In June 1992, the RO continued the assigned 10 percent evaluation for left knee disability.  The Veteran disagreed with the decision and subsequently perfected this appeal.  

Bursitis and synovitis are rated on limitation of motion of affected parts, as arthritis, degenerative.  38 C.F.R. § 4.71a, Diagnostic Codes 5019, 5020.  

Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

For VA purposes, normal range of motion of the knee joint is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

Limitation of flexion of the leg is evaluated as follows: flexion limited to 15 degrees (30 percent); flexion limited to 30 degrees (20 percent); flexion limited to 45 degrees (10 percent); and flexion limited to 60 degrees (0 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of the leg is evaluated as follows: extension limited to 45 degrees (50 percent); extension limited to 30 degrees (40 percent); extension limited to 20 degrees (30 percent); extension limited to 15 degrees (20 percent); extension limited to 10 degrees (10 percent); and extension limited to 5 degrees (0 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Recurrent subluxation or lateral instability of the knee warrants a 10 percent disability rating when slight, a 20 percent disability rating when moderate, and a 30 percent disability rating when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

A June 1988 VA outpatient treatment record reflects that the Veteran complained of left knee pain.  Range of motion of the left knee was from 0 to 125 degrees.  The medial and collateral ligaments appeared intact.  Assessment was a negative knee examination.  A VA x-ray study dated in June 1988 reflects that the Veteran complained of left knee pain.  X-ray study showed no abnormalities.  

Medical records from the Florida DOC reflect episodic treatment for left knee pain.  In May 1990, the Veteran complained of left knee pain.  On examination, there was full range of motion with complaints of pain and crepitus.  Diagnostic assessment was complaints of bilateral knee pain.  A May 1990 x-ray study of the left knee was normal.  A July 1990 x-ray study showed minimal arthritic spurring of the patella, with no other abnormalities.  

In March 1991, the Veteran was seen with complaints of injuring his left knee while playing basketball.  Assessment was left knee pain.  In April 1991, the Veteran was seen with complaints that his left knee went out and he had a surge of pain.  He reported that now when he moves it, it feels like the left knee "catches".  Objectively, there was no swelling, deformity, or discoloration.  There was decreased range of motion of the joint.  Assessment was possible sprain left knee.  Record dated in June 1991 indicates there was no deformity of the left knee and range of motion was normal.  Gait was also normal.  On examination in April 1992, there was full range of motion of the left knee and leg.  There was no swelling and the knee was stable.  

A May 1992 examination at Union Correctional Institution reflects full extension and full flexion of the left knee.  The Veteran reported pain all around the knee.  X-ray study was normal.  In May 1993, the Veteran was seen with recurrent left knee pain.  Range of motion was full and there was no muscle atrophy.  Diagnosis was arthritic pain left knee.  

An August 1993 VA orthopedic consultation report reflects that range of motion of the left knee was from 0 to 140 degrees without swelling or erythema.  Diagnostic assessment was chondromalacia patella.  An August 1993 x-ray showed no significant bone or joint abnormality.  

At the February 1994 travel board hearing, the Veteran testified that he had an insurmountable amount of pain with crepitation.  He reported constant pain and swelling, and that he was very limited on repetitive movement.  He stated that he cannot do stairs or walk very far.  

Medical records from the Florida DOC dated in June 1996 reflect that the Veteran complained of left knee pain with weight bearing or any range of motion.  There was limitation of motion of the left knee.  X-rays showed minimal hypertrophic osteoarthritis particularly in the patella.  There was questionable joint effusion.  

In September 2001, the Veteran also complained of left knee pain.  On examination, there was slight crepitus of the left knee.  There was no laxity or swelling.  An October 2001 x-ray showed mild degenerative arthritis of the left knee.  

In February 2004, the Veteran was seen with various complaints, including pain in the knees.  It was noted that he had left knee degenerative joint disease.  There was no edema.  In August 2007, the Veteran reported bilateral knee pain.  Objectively, there was no edema or cyanosis of the extremities.  Assessment included bilateral knee pain, arthritis.  He was provided bilateral knee elastic braces.  

On review, the criteria for an evaluation greater than 10 percent for service-connected left knee disability are not met or more nearly approximated.  Objective evidence does not show flexion limited to 30 degrees or extension limited to 15 degrees.  The Board acknowledges the Veteran's reports of pain and limited activity.  Objective findings, however, do not support a higher evaluation based on functional impairment due to pain on motion or other factors.  

The Board notes that separate ratings under Diagnostic Codes 5260 and 5261 may be assigned for disability of the same joint, if none of the symptomatology on which each rating is based is duplicative or overlapping.  See VAOPGCPREC 9-04 (2004).  In this case, evidence of record does not show compensable limitation of flexion or extension in the left knee and separate compensable evaluations are not warranted.  

The VA General Counsel has also held that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 (1997); VAOPGCPREC 9-98 (1998).  

The Board acknowledges the Veteran's complaints that his left knee went out and that it catches.  The Veteran is competent to report these symptoms.  See Charles.  Objective evidence, however, does not support a finding of lateral instability or recurrent subluxation.  Thus, separate evaluations based on instability and limitation of motion are not warranted.

The Board has also considered entitlement to evaluations greater than 10 percent under Diagnostic Codes 5256 (ankylosis); 5258 (cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint), and 5262 (impairment of the tibia and fibula).  There is no medical evidence of ankylosis in the knee joint, dislocated cartilage, or impairment of the tibia and fibula. Consequently, these codes are not for application.  

At no time during the appeal period has the Veteran's left knee disability been more than 10 percent disabling and staged ratings are not warranted.  See Hart.  

	Hemorrhoids

In July 1975, the RO granted entitlement to service connection for hemorrhoids and assigned a 0 percent evaluation effective April 17, 1974.  

In June 1992, the RO continued the noncompensable evaluation for hemorrhoids.  The Veteran disagreed with the decision and subsequently perfected this appeal.  

Pursuant to the rating schedule, hemorrhoids, external or internal are evaluated as follows:  with persistent bleeding and with secondary anemia, or with fissures (20 percent); large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences (10 percent); and mild or moderate (0 percent).  38 C.F.R. § 4.114, Diagnostic Code 7336.  

Medical records from the Florida DOC reflect treatment for hemorrhoids.  A December 1990 treatment note reflects an external hemorrhoid, which was not bleeding and was mildly painful to the touch.  A few days later, the Veteran was diagnosed with thrombotic hemorrhoids, and he underwent a hemorrhoidectomy.  A January 1991 consultation request reflects that the Veteran had chronic hemorrhoids for years.  Provisional diagnosis was external hemorrhoids.  On consultation report in March 1991, the examiner noted that the Veteran had a history of hemorrhoids and had surgery in December 1990.  The examiner indicated that the surgery was questionably an incision and drainage of a thrombosed hemorrhoid.  The Veteran reported that he had been doing well since then.  On examination, there were no external hemorrhoids.  There was a scar to the right of the anus.  In April 1992, the examiner noted two small skin tags.  The Veteran complained of tenderness and he was referred to rule out internal hemorrhoids.  In May 1992, the Veteran underwent a sigmoidoscopy after he complained of rectal bleeding.  The doctor performed a rubber-band ligation of an internal hemorrhoid.  Diagnostic impression was internal hemorrhoids with bleeding.  The Veteran's anus and rectum were reported as normal on examination in May 1996.  The pertinent diagnosis was a history of hemorrhoid surgery.  

At the February 1994 travel board hearing, the Veteran testified that he still has bleeding after bowel movements with protrusion.  He also reported itching and swelling.  

Florida DOC records dated in October 2001 show good sphincter tone on digital rectal examination.  No hemorrhoids were noted.  A skin tag was noted in the area of the anus and the rectum on physical examinations in May 2000 and May 2002.  On examination in May 2003, the anus and rectum (hemorrhoids) were described as abnormal on physical examination.  Records dated from approximately 2004 through 2008 document complaints of hemorrhoids and constipation.  Relevant objective findings were not provided.  The Veteran was variously prescribed fiber, Anusol, exercise and ointments.  

On review, the criteria for a compensable evaluation for hemorrhoids are not met or more nearly approximated.  The Board acknowledges that the Veteran had a thrombosed hemorrhoid; however, this was apparently successfully treated.  He also had a rubber-band ligation of an internal hemorrhoid and the Board has considered his complaints of pain and bleeding related to hemorrhoids.  The evidence as a whole, however, does not indicate that he has large or thrombotic hemorrhoids that are irreducible and objective evidence does not show excessive redundant tissue.  Although the Veteran reports chronic problems related to hemorrhoids, his condition appears no more than mild or moderate and it is appropriately rated.   

At no time during the appeal period has the Veteran's hemorrhoid disability been compensably disabling and staged ratings are not warranted.  See Hart.  

	Ingrown toenail

In November 1974, the RO granted entitlement to service connection for an ingrown toenail of the right foot and assigned a 0 percent evaluation from April 17, 1974.  

In June 1992, the RO continued the noncompensable evaluation for an ingrown toenail.  The Veteran disagreed with the decision and subsequently perfected this appeal.  

At the outset, the Board observes that ingrown toenails are not specifically listed in the rating schedule.  When an unlisted condition is encountered it is permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomotology are closely analogous.  38 C.F.R. § 4.20.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomotology.  

Review of the June 1992 rating decision indicates the RO evaluated the Veteran's disability analogous to Diagnostic Code 7819, pertaining to benign skin neoplasms.  Under this provision, disability is rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or impairment of function.  The Board observes that the rating criteria for scars were revised during the appeal period.  Specifically, effective August 30, 2002 and effective October 23, 2008.  See 67 Fed. Reg. 49,590-49,599 (July 31, 2002); 73 Fed. Reg. 54,708-54,712 (Sept. 23, 2008).  

On review, the Board finds that the Veteran's toenail disability is more appropriately evaluated pursuant to Diagnostic Code 5284.  Under this provision, foot injures are rated as 10 percent when moderate, 20 percent when moderately severe, and 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  When these requirements are not shown, a zero percent rating is assigned.  38 C.F.R. § 4.31 (2010).  The Board's decision to evaluate the disability as a foot injury is based on the anatomical location (great toe of the right foot) and the symptomotology reported by the Veteran (i.e., that he has pain and limited function related to same).  
.
The Board has also considered rating the great toe disability by analogy to hammer toe, but notes that a noncompensable rating is assigned for disability of a single toe.  See 38 C.F.R. § 4.71a, Diagnostic Code 5282.  The Board does not find any other diagnostic code pertaining to the foot for application and the Veteran has not suggested a diagnostic code that would be more appropriate.  

The medical and other evidence of record indicates that the Veteran's symptoms from his service-connected ingrown toenail of the right great toe are episodic at most.  Florida DOC record dated in October 1992 indicates there was an ingrown toenail of the right great toe.  A January 1993 record notes the Veteran was given triple antibiotic ointment to apply to the great toe at the site of the alleged ingrown toenail.  Subsequent note also dated in January 1993 indicates that there were no signs of tenderness or infection of the right big toe.  In September 1993, the Veteran was diagnosed with onychocryptosis (an ingrown nail) of the right great toe, and underwent surgery to remove the nail plate of the right great toe.  There were no complications, and follow-up notes reflect no erythema or purulence.

At the February 1994 travel board hearing, the Veteran testified that parts of his nail will not grow because the nerves were killed.  He reported that he needs a soft top shoe.  

A November 2001 clinic note from the Florida DOC reflects that the Veteran reported that his toenail came off and was currently tender.  On examination, the right great toenail was gone and no drainage was noted.  A fungal infection was noted in the other toenails.  The Veteran subsequently reported that someone stepped on his right great toe and the nail came off.  On examination, there was deformity on the nail bed.  There was no swelling or drainage and the new nail was coming out.  

Florida DOC records show the Veteran was seen in June 2005 with complaints of bilateral big toenails with chronic onychomycosis symptomatic.  In September 2006, the Veteran was seen with complaints of chronic toenail fungus with discomfort.  Objectively, there was chronic onychomycosis of the toenails.  Findings related to an ingrown toenail of the right great toe were not noted.  

Following review of the record, it appears that since separation, the Veteran has had one flare-up requiring removal of the right great toenail.  The incident in November 2001 appears to have involved trauma to the toe.  He has had recent complaints related to toenail fungus.  

The Veteran's complaints related to the service-connected ingrown toenail appear to be short lived and correctible through minor surgery.  By way of contrast, a 10 percent rating would be applicable if the great toe were amputated without metatarsal involvement.  See 38 C.F.R. § 4.71a, Diagnostic Code 5171.  There is absolutely no evidence that the pathology attributable to the Veteran's ingrown toenail is anywhere close to such severity.

In summary, the symptomotology related to the Veteran's ingrown toenail is episodic, mild, and limited to the right great toe.  Objective evidence does not show that the Veteran's service-connected toenail disability affects the use of his foot or alters his gait.  Considering all evidence of record, the overall disability picture does not more nearly approximate a moderate foot disability under Diagnostic Code 5284.  The Board also finds no basis for assigning a compensable evaluation under any other diagnostic code, to include those pertaining to tender and/or painful scarring.  

At no time during the appeal period has the Veteran's ingrown toenail, right great toe, been compensably disabling and staged ratings are not warranted.  See Hart.  

With respect to the disabilities evaluated herein, the Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).

As discussed above, the rating criteria reasonably describe the Veteran's disability level and symptomotology with regard to the issues discussed herein.  Thus, as the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluations are adequate, and no referral for extraschedular evaluation is required.  Id.  



ORDER

Entitlement to service connection for a skin disorder involving the scrotum, groin, anus and buttocks is denied.

Entitlement to an evaluation in excess of 10 percent for patellar bursitis and synovitis of the left knee is denied.

Entitlement to a compensable evaluation for hemorrhoids is denied.

Entitlement to a compensable evaluation for ingrown toenail of the great toe, right foot, is denied.  



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


